 
EXHIBIT 10.4
 
ACQUISITION TERM LOAN NOTE
 
$1,500,000.00
February 12, 2010



FOR VALUE RECEIVED, the undersigned, PREMIER PACKAGING CORPORATION, a New York
corporation, having a mailing address of 6 Framark Drive, Victor, New York 14564
(“Borrower”), hereby promises to pay to the order of RBS  CITIZENS, N. A., a
national banking association (“Bank”), at its principal office at 833 Broadway,
Albany, New York 12207, or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of  ONE MILLION FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS U.S. ($1,500,000.00).


1.           Certain Definitions.  Unless otherwise expressly provided herein,
all capitalized terms in this Note shall have the meanings given to them in the
Credit Facility Agreement, dated on even date herewith, by and between Borrower
and Bank, as the same may be amended, extended, replaced, or modified from time
to time (the “Credit Agreement”).  The following terms shall have the following
meanings in this Note:
 
(a)           “Account” means account #_____________ maintained by the Bank in
the name of the Borrower.
 
(b)           “Applicable Margin” means three and three fourths percent (3.75%)
per annum.
 
(c)           “Business Day” means:
 
(i)           any day which is neither a Saturday or Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in New York
State;
 
(ii)           when such term is used to describe a day on which a payment or
prepayment is to be made in respect of a LIBOR Rate Loan, any day which is: (i)
neither a Saturday or Sunday nor a legal holiday on which commercial banks are
authorized or required to be closed in New York City; and (ii) a London Banking
Day; and
 
(iii)           when such term is used to describe a day on which an interest
rate determination is to be made in respect of a LIBOR Rate Loan, any day which
is a London Banking Day.
 
(d)            “Event of Default” means an Event Default under the Credit
Agreement.
 
(e)           “Funding Date” means the 12th day of February, 2010.
 
(f)           “Hedging Contracts” means, interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements, or any other agreements
or arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.
 
- 1 -

--------------------------------------------------------------------------------


 
(g)           “Hedging Obligations” means, with respect to the Borrower, all
liabilities of the Borrower to the Bank under Hedging Contracts.
 
(h)           “Interest Period” means:
 
(i)           initially, the period beginning on (and including) the Funding
Date and ending on (but excluding) March 1, 2010 (the “Stub Period”); and
 
(ii)           then, each period commencing on the last day of the next
preceding Interest Period and ending on the day which numerically corresponds to
last day of the Stub Period one month thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month); and
 
(iii)           thereafter, each period commencing on the last day of the next
preceding Interest Period and ending one month thereafter;
 
provided, however, that
 
(iv)           if the Borrower has or may incur Hedging Obligations with the
Bank in connection with the Loan, the Interest Period shall be of the same
duration as the relevant period set under the applicable Hedging Contract;
 
(v)           if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day unless such day falls in the next calendar month, in which case such
Interest Period shall end on the first preceding Business Day; and
 
(vi)           no Interest Period may end later than the Maturity Date.
 
(i)            “Interest Payment Date” means the last Business Day of each
Interest Period.
 
(j)           “LIBOR Rate” means relative to any Interest Period for a LIBOR
Rate Loan, the offered rate for deposits of U.S. Dollars in an amount
approximately equal to the amount of the LIBOR Rate Loan for a term coextensive
with the Interest Period which the British Bankers’ Association fixes as its
LIBOR rate as of 11:00 a.m. London time on the day which is two London Banking
Days prior to the beginning of such Interest Period.
 
(k)           “LIBOR Rate Loan” means the Loan for the period(s) when the rate
of interest applicable to the Loan is calculated by reference to the LIBOR Rate
 
- 2 -

--------------------------------------------------------------------------------


 
(l)           “LIBOR Lending Rate” means, relative to a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:
 
 
LIBOR Lending Rate
=
LIBOR Rate
   
(1.00 - LIBOR Reserve Percentage)

 
(m)           “LIBOR-Reference Banks Loan” means the Loan for any period(s) when
the rate of interest applicable to the Loan is calculated by reference to the
LIBOR-Reference Banks Rate.
 
(n)           “LIBOR-Reference Banks Lending Rate” means, relative to a
LIBOR-Reference Banks Rate Loan for any Interest Period, a rate per annum
determined pursuant to the following formula:
 
LIBOR-Reference Banks Lending Rate
=
LIBOR-Reference Banks Rate
   
(1.00 - LIBOR Reserve Percentage)



(o)           “LIBOR-Reference Banks Rate” means relative to any Interest Period
for LIBOR-Reference Banks Loans, the rate for which deposits in U.S. Dollars are
offered by the Reference Banks to prime banks in the London interbank market in
an amount approximately equal to the amount requested LIBOR-Reference Banks Loan
at approximately 11:00 a.m., London time on the day that is two London Banking
Days prior to the beginning of such Interest Period.  The Bank will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate.  If at least two such quotations are provided, the rate for such date
will be the arithmetic mean of the quotations.  If fewer than two quotations are
provided as requested, the rate for such date will be the arithmetic mean of the
rates quoted by major banks in New York City selected by the Bank, at
approximately 11:00 a.m. New York City time for loans in U.S. Dollars to leading
European banks for such Interest Period and in an amount approximately equal to
the amount requested LIBOR-Reference Banks Loan.
 
(p)           “LIBOR Reserve Percentage” means, relative to any day of any
Interest Period for the LIBOR Rate Loan, the maximum aggregate (without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) under any regulations of the Board of Governors
of the Federal Reserve System (the “Board”) or other governmental authority
having jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.
 
(q)            “Loan” means all amounts outstanding under the Note and/or
advanced pursuant to this agreement.
 
(r)           “Loan Documents” means this Note and all related documents and
agreements evidencing and/or securing the Loan including the Credit Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
(s)           “London Banking Day” means a day on which dealings in US dollar
deposits are transacted in the London interbank market.
 
(t)           “Maturity Date” means the  1st  day of March, 2013.
 


(u)           “Note” means that certain promissory note dated as of the 12th day
of February, 2010 in the principal amount of One Million Five Hundred Thousand
and 00/100 Dollars ($1,500,000.00) made payable by the Borrower to the order,
and for the benefit, of the Bank.
 
(v)           “Prime Rate” means the rate of interest announced by Bank in New
York State from time to time as its “Prime Rate.”  The Borrower acknowledges
that the Bank may make loans to its customers above, at or below the Prime
Rate.  Interest accruing by reference to the Prime Rate shall be calculated on
the basis of actual days elapsed and a 360-day year.
 
(w)           “Prime Rate Loan” means the Loan for the period(s) when the rate
of interest applicable to the Loan is calculated by reference to the Prime Rate
 
(x)           “Principal Repayment Amount” means the regularly scheduled
reductions in the outstanding principal of the Loan, to be made at the end of
each Interest Period in an amount corresponding to such Interest Period and as
set out in the attached Schedule A entitled “Principal Repayment Schedule”.
 
(y)           “Reference Banks” means four major banks in the London interbank
market.
 
2.           Loan Funding. On the Funding Date and on terms and subject to the
conditions of this agreement, the Loan shall be made available to the Borrower
no later than 11:00 a.m. New York City time by a deposit to the Account (or as
otherwise instructed by the Borrower in writing) in the full principal amount of
the Loan.  Unless otherwise prohibited by this agreement, the Loan shall
initially be classified as a LIBOR Rate Loan and interest shall accrue by
reference to the LIBOR Rate.
 
3.           Repayments, Prepayments, and Interest.
 
(a)           Repayment of Loan; Automatic Rollover of LIBOR Rate Loan.  During
the period(s) the Loan is classified as a LIBOR Rate Loan, it shall mature and
become payable in full on the last day of each Interest Period.  Upon maturity
the Loan shall automatically be continued as a LIBOR Rate Loan with an equal
Interest Period in an amount equal to the expiring LIBOR Rate Loan LESS the
applicable Principal Repayment Amount, provided, however, that no portion of the
outstanding principal amount of a LIBOR Rate Loan may be continued as a LIBOR
Rate Loan when any default or Event of Default has occurred and is
continuing.  If any default or Event of Default has occurred and is continuing
(if the Bank does not otherwise elect to exercise any right to accelerate the
Loan it is granted hereunder), the maturing LIBOR Rate Loan shall automatically
be continued as a Prime Rate Loan.  During the period(s) that the Loan is
classified as a Prime Rate Loan, the Borrower shall make regular payments of
principal in amounts equal to the applicable Principal Repayment Amount on the
last day of each Interest Period.  Notwithstanding the foregoing, the Loan shall
mature and become payable in full upon the Maturity Date.
 
- 4 -

--------------------------------------------------------------------------------


 
(b)           Voluntary Prepayment of the LIBOR Rate Loan.  When classified as a
LIBOR Rate Loan, the Loan may be prepaid upon the terms and conditions set forth
herein.  The Borrower acknowledges that additional obligations may be associated
with prepayment, in accordance with the terms and conditions of any applicable
Hedging Contracts.  The Borrower shall give the Bank, no later than 10:00 a.m.,
New York City time, at least four (4) Business Days notice of any proposed
prepayment of the LIBOR Rate Loan, specifying the proposed date of payment and
the principal amount to be paid.  Each partial prepayment shall be accompanied
by the payment of all charges outstanding on the LIBOR Rate Loan and of all
accrued interest on the principal repaid to the date of payment.  Borrower
acknowledges that prepayment or acceleration of the LIBOR Rate Loan during an
Interest Period shall result in the Bank incurring additional costs, expenses
and/or liabilities and that it is extremely difficult and impractical to
ascertain the extent of such costs, expenses and/or liabilities.  Therefore, all
full or partial prepayments of the LIBOR Rate Loan shall be accompanied by, and
the Borrower hereby promises to pay, on each date the LIBOR Rate Loan is prepaid
or the date all sums payable hereunder become due and payable, by acceleration
or otherwise, in addition to all other sums then owing, an amount (“LIBOR Rate
Loan Prepayment Fee”) determined by the Bank pursuant to the following formula:
 
(i)           the then current rate for United States Treasury securities (bills
on a discounted basis shall be converted to a bond equivalent) with a maturity
date closest to the end of the Interest Period as to which prepayment is made,
subtracted from the LIBOR Lending Rate plus the Applicable Margin then
applicable to the LIBOR Rate Loan.
 
(ii)           If the result of the calculation in subsection (i) is zero or a
negative number, then there shall be no LIBOR Rate Loan Prepayment Fee.  If the
result of this calculation is a positive number, then the resulting percentage
shall be multiplied by the amount of the LIBOR Rate Loan being prepaid. The
resulting amount shall be divided by 360 and multiplied by  the number of days
remaining in the Interest Period as to which the prepayment is being made.  Said
amount shall be reduced to present value calculated by using the referenced
United States Treasury securities rate and the number of days remaining on the
Interest Period for the LIBOR Rate Loan.  The resulting amount of these
calculations shall be the LIBOR Rate Loan Prepayment Fee.
 
(c)           Interest Provisions.
 
(i)           Interest on the outstanding principal amount of the Loan when
classified as a: (i) LIBOR Rate Loan shall accrue during each Interest Period at
a rate equal to the sum of the LIBOR Lending Rate for such Interest Period plus
the Applicable Margin thereto and be payable on each Interest Payment Date, (ii)
LIBOR-Reference Banks Rate Loan shall accrue during each Interest Period at a
rate equal to the sum of the LIBOR-Reference Banks Lending Rate for such
Interest Period plus the Applicable Margin thereto and be payable on each
Interest Payment Date, and (iii) Prime Rate Loan shall accrue during each
Interest Period at a rate equal to the Prime Rate and be payable on each
Interest Payment Date.  Interest shall continue to accrue after maturity,
acceleration, and judgment at the rate required by Section 4.3 of the Credit
Agreement until this Note is paid in full.
 
- 5 -

--------------------------------------------------------------------------------


 
(d)           LIBOR Rate Lending Unlawful.  If the Bank shall determine (which
determination shall, upon notice thereof to the Borrower be conclusive and
binding on the Borrower) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Bank to make, continue or
maintain the Loan as, or to convert the Loan into, a LIBOR Rate Loan, and if the
Loan is then presently a LIBOR Rate Loan, it shall automatically convert into a
LIBOR-Reference Banks Loan at the end of the then current Interest Period or
sooner, if required by such law or assertion.  For purposes of this agreement,
in the event of such a conversion, all LIBOR-Reference Banks Rate Loans shall be
treated (except as to interest rate) as equivalent to a LIBOR Rate Loan of
similar amount and Interest Period.  For greater certainty, all provisions of
this agreement relating to LIBOR Rate Loans shall apply equally to
LIBOR-Reference Banks Loans, including, but not limited to the manner in which
LIBOR-Reference Banks Loans are requested, continued, converted, the manner in
which interest accrues, is payable, principal payments are made, whether
voluntary or involuntary, as well as any penalties, increased costs or taxes
associated with any of the foregoing.
 
(e)           Substitute Rate.  If the Bank shall have determined that  (i) US
dollar deposits in the relevant amount and for the relevant Interest Period are
not available to the Bank in the London interbank market; (ii) by reason of
circumstances affecting the Bank in the London interbank market, adequate means
do not exist for ascertaining the LIBOR Rate applicable hereunder to the LIBOR
Rate Loan, or (iii) the LIBOR Rate no longer adequately reflects the Bank’s cost
of funding the Loan, then, upon notice from the Bank to the Borrower, the LIBOR
Rate Loan shall automatically convert to a LIBOR-Reference Banks Loan.  During
any such suspension, the Loan shall be classified as a LIBOR-Reference Banks
Loan.
 
(f)           Indemnities.
 
(i)           In addition to the LIBOR Rate Loan Prepayment Fee, the Borrower
agrees to reimburse the Bank (without duplication) for any increase in the cost
to the Bank, or reduction in the amount of any sum receivable by the Bank, in
respect, or as a result of:
 
1)           any conversion or repayment or prepayment of the principal amount
of the LIBOR Rate Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3(b) above or
otherwise;
 
- 6 -

--------------------------------------------------------------------------------


 
2)           any costs associated with marking to market any Hedging Obligations
that (in the reasonable determination of the Bank) are required to be terminated
as a result of any conversion, repayment or prepayment of the principal amount
of the LIBOR Rate Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3(b) above or
otherwise;
 
(ii)           The Bank shall promptly notify the Borrower in writing of the
occurrence of any such event, such notice to state, in reasonable detail, the
reasons therefor and the additional amount required fully to compensate the Bank
for such increased cost or reduced amount.  Such additional amounts shall be
payable by the Borrower to the Bank within five days of its receipt of such
notice, and such notice shall, in the absence of manifest error, be conclusive
and binding on the Borrower.  The Borrower understands, agrees and acknowledges
the following: (i) the Bank does not have any obligation to purchase, sell
and/or match funds in connection with the use of the LIBOR Rate as a basis for
calculating the rate of interest on the LIBOR Rate Loan, (ii) the LIBOR Rate may
be used merely as a reference in determining such rate, and (iii) the Borrower
has accepted the LIBOR Rate as a reasonable and fair basis for calculating such
rate, the LIBOR Rate Prepayment Fee, and other funding losses incurred by the
Bank.  Borrower further agrees to pay the LIBOR Rate Prepayment Fee and other
funding losses, if any, whether or not the Bank elects to purchase, sell and/or
match funds.
 
(g)           Increased Costs.  If on or after the date hereof the adoption of
any applicable law, rule or regulation or guideline (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:  (i) shall
subject the Bank to any tax, duty or other charge with respect to the LIBOR Rate
Loan or its obligation to make the LIBOR Rate Loan, or shall change the basis of
taxation of payments to the Bank of the principal of or interest on the LIBOR
Rate Loan or any other amounts due under this agreement in respect of the LIBOR
Rate Loan or its obligation to make the LIBOR Rate Loan (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Bank or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of which the Bank is
organized or in which the Bank’s principal executive office is located); or (ii)
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System of the United States) against
assets of, deposits with or for the account of, or credit extended by, the Bank
or shall impose on the Bank or on the London interbank market any other
condition affecting the LIBOR Rate Loan or its obligation to make the LIBOR Rate
Loan;  and the result of any of the foregoing is to increase the cost to the
Bank of making or maintaining the Loan as a LIBOR Rate Loan, or to reduce the
amount of any sum received or receivable by the Bank under this agreement with
respect thereto, by an amount deemed by the Bank to be material, then, within 15
days after demand by the Bank, the Borrower shall pay to the Bank such
additional amount or amounts as will compensate the Bank for such increased cost
or reduction.
 
- 7 -

--------------------------------------------------------------------------------


 
(h)           Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by the Bank, or person controlling the Bank, and the
Bank determines (in its sole and absolute discretion) that the rate of return on
its or such controlling person’s capital as a consequence of its commitments or
the Loan made by the Bank is reduced to a level below that which the Bank or
such controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Bank
to the Borrower, the Borrower shall immediately pay directly to the Bank
additional amounts sufficient to compensate the Bank or such controlling person
for such reduction in rate of return.  A statement of the Bank as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.  In determining such amount, the Bank may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.
 
(i)           Taxes.
 
(i)           All payments by the Borrower of principal of, and interest on, the
LIBOR Rate Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Bank’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will
 
1)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
2)           promptly forward to the Bank an official receipt or other
documentation satisfactory to the Bank evidencing such payment to such
authority; and
 
3)           pay to the Bank such additional amount or amounts as is necessary
to ensure that the net amount actually received by the Bank will equal the full
amount the Bank would have received had no such withholding or deduction been
required.
 
(ii)           Moreover, if any Taxes are directly asserted against the Bank
with respect to any payment received by the Bank hereunder, the Bank may pay
such Taxes and the Borrower will promptly pay such additional amount (including
any penalties, interest or expenses) as is necessary in order that the net
amount received by the Bank after the payment of such Taxes (including any Taxes
on such additional amount) shall equal the amount the Bank would have received
had not such Taxes been asserted.
 
- 8 -

--------------------------------------------------------------------------------


 
(iii)           If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Bank the required receipts
or other required documentary evidence, the Borrower shall indemnify the Bank
for any incremental Taxes, interest or penalties that may become payable by the
Bank as a result of any such failure.
 
4.           Events of Default. This Note shall become immediately due and
payable in full, without further presentment, protest, notice, or demand, upon
the happening of any Event of Default.
 
5.           Late Charge.  This Note is subject to the late charges provided for
in Section 4.4 of the Credit Agreement.
 
6.           Maximum Rate.  All agreements between Borrower and Bank are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration or maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Bank for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under Applicable Law (the “Maximum Interest Rate”).  As used herein, the term
“Applicable Law” shall mean the law in effect as of the date hereof, provided,
however that in the event there is a change in the law which results in a higher
permissible rate of interest, then this Note and the Loan Documents shall be
governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of Borrower and Bank in the execution,
delivery and acceptance of this Note to contract in strict compliance with the
laws of the State of New York from time to time in effect.  If, under or from
any circumstances whatsoever, fulfillment of any provision hereof or of any of
the Loan Documents at the time performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from any circumstances whatsoever Bank should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of
interest.  This provision shall control every other provision of all agreements
between Borrower and Bank.
 
7.           Business Days.  If this Note or any payment hereunder becomes due
on a day which is not a Business Day, the due date of this Note or payment shall
be extended to the next succeeding Business Day, and such extension of time
shall be included in computing interest and fees in connection with such
payment.
 
8.           Entire Agreement/Modification of Terms.  This Note and the Loan
Documents are intended by the parties as the final, complete, and exclusive
statement of the transactions evidenced by this Note and the Loan
Documents.  All prior or contemporaneous promises, agreements, and
understandings, whether oral or written, are deemed to be superseded by this
Note and the Loan Documents, and no party is relying on any promise, agreement,
or understanding not set forth in this Note and the Loan Documents.  This Note
and the Loan Documents may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and the Bank.  The terms of this Note cannot be changed, nor may this Note be
discharged in whole or in part, except by a writing executed by Bank.  In the
event that Bank demands or accepts partial payments of this Note, such demand or
acceptance shall not be deemed to constitute a waiver of the right to demand the
entire unpaid balance of this Note at any time in accordance with the terms
hereof.  Any delay or omission by Bank in exercising any rights hereunder shall
not operate as a waiver of such rights.
 
- 9 -

--------------------------------------------------------------------------------


 
9.           Additional Security/Set Off.  The Borrower hereby grants to Bank a
continuing lien, security interest, and right of set off as security for all
liabilities and obligations to the Bank, whether now existing or hereafter
arising, upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Bank or any
entity under the control of Citizens Financial Group and its successors and
assigns or in transit to any of them.  At any time without demand or notice (any
such notice being expressly waived by Borrower), Bank may set off the same or
any part thereof and apply the same to any liability or obligation of Borrower
even though unmatured and regardless of the adequacy of any other collateral
securing the obligation.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS, OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY, AND IRREVOCABLY WAIVED.
 
10.           Assignment/Participation.
 
(a)           All the terms and provisions of this Note shall inure to the
benefit of and be binding upon and be enforceable by the parties and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by any holder hereof.
 
(b)           Bank may at any time pledge or assign all or any portion of its
rights under this Note to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341.  No such
pledge or assignment or enforcement thereof shall release Bank from its
obligations under any of the Loan Documents.
 
(c)           Bank shall have the unrestricted right at any time or from time to
time, and without Borrower’s consent, to assign all or any portion of its rights
and obligations hereunder to one or more banks or other financial institutions
(each an “Assignee”), and Borrower agrees that it shall execute, or cause to be
executed, such documents, including without limitation, amendments to this Note
and to any other Loan Documents, as Bank shall deem necessary to effect the
foregoing.  In addition, at the request of Bank and any such Assignee, Borrower
shall issue one or more new promissory notes, as applicable, to any such
Assignee and, if Bank has retained any of its rights and obligations hereunder
following such assignment, to Bank, which new promissory notes shall be issued
in replacement of, but not in discharge of, the liability evidenced by the
promissory note held by Bank prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and Bank
after giving effect to such assignment.  Upon the execution and delivery of
appropriate assignment documentation, amendments, and any other documentation
required by Bank in connection with such assignment, and the payment by Assignee
of the purchase price agreed to by Bank and such Assignee, such Assignee shall
be a party to this agreement and shall have all of the rights and obligations of
Bank hereunder (and under any and all other Loan Documents) to the extent that
such rights and obligations have been assigned by Bank pursuant to the
assignment documentation between Bank and such Assignee, and Bank shall be
released from its obligations hereunder and thereunder to a corresponding
extent.
 
- 10 -

--------------------------------------------------------------------------------


 
(d)           Bank shall have the unrestricted right at any time and from time
to time, and without the consent of or notice to Borrower, to grant to one or
more banks or other financial institutions (each a “Participant”) participating
interests in Bank’s obligation to lend hereunder and/or any or all of the loans
held by Bank hereunder.  In the event of any such grant by Bank of a
participating interest to Participant, whether or not upon notice to Borrower,
Bank shall remain responsible for the performance of its obligations hereunder
and Borrower shall continue to deal solely and directly with Bank in connection
with Bank’s rights and obligations hereunder.
 
(e)           Bank may furnish any information concerning Borrower in its
possession from time to time to prospective Assignees and Participants, provided
that Bank shall require any such prospective Assignee or Participant to agree in
writing to maintain the confidentiality of such information.
 
11.           Loss or Mutilation.  Upon receipt of an affidavit of an officer of
Bank as to the loss, theft, destruction, or mutilation of this Note or any other
Loan Document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note or other Loan
Document, Borrower will issue, in lieu thereof, a replacement note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.
 
12.           Enforcement/Waiver of Jury Trial.
 
(a)           BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON BORROWER BY MAIL AT THE ADDRESS FIRST SET FORTH ABOVE IN THIS
NOTE.  BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT FORUM.
 
- 11 -

--------------------------------------------------------------------------------


 
(b)           BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT,
OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS AGREEMENT AND
MAKE THE LOANS CONTEMPLATED HEREUNDER.
 
13.           Miscellaneous.
 
(a)           To the fullest extent permissible by law, Borrower waives
presentment, demand for payment, protest, notice of nonpayment, and all other
demands or notices otherwise required by law in connection with the delivery,
acceptance, performance, default, or enforcement of this Note.  Borrower
consents to extensions, postponements, indulgences, amendments to notes and
agreements, substitutions or releases of collateral, and substitutions or
releases of other parties primarily or secondarily liable herefor, and agrees
that none of the same shall affect Borrower’s obligations under this Note which
shall be unconditional.
 
(b)           This Note and the Loan Documents are intended by the parties as
the final, complete and exclusive statement of the transactions evidenced by
this Note and the Loan Documents.  All prior or contemporaneous promises,
agreements, and understandings, whether oral or written, are deemed to be
superseded by this Note and the Loan Documents, and no party is relying on any
promise, agreement, or understanding not set forth in this Note and the Loan
Documents.  This Note may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Borrower
and the Bank.
 
(c)           No portion of the proceeds of this Note shall be used, in whole or
in part, for the purpose of purchasing or carrying any “margin stock” as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System.
 
 
- 12 -

--------------------------------------------------------------------------------


 
(d)           This Note and the Loan Documents, and the rights and obligations
of the parties hereunder, shall be construed, interpreted, governed and enforced
in accordance with the internal laws of the State of New York (excluding the
laws applicable to conflicts or choice of law).
 
 
PREMIER PACKAGING CORPORATION
 
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 
 
 

STATE OF NEW YORK )   COUNTY OF MONROE ) ss.:

 
On the 12th day of February , in the year 2010, before me, the undersigned, a
Notary Public in and for said State, personally appeared personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 
 
 
 

--------------------------------------------------------------------------------

Notary Public
 
 
 
- 13 -

--------------------------------------------------------------------------------


 
SCHEDULE A


[Principal Repayment Schedule]


Payment No.
Principal Payment
Date
Principal Payment
Amount
1
4/1/2010
$25,000.00
2
5/1/2010
$25,000.00
3
6/1/2010
$25,000.00
4
7/1/2010
$25,000.00
5
8/1/2010
$25,000.00
6
9/1/2010
$25,000.00
7
10/1/2010
$25,000.00
8
11/1/2010
$25,000.00
9
12/1/2010
$25,000.00
10
1/1/2010
$25,000.00
11
2/1/2011
$25,000.00
12
3/1/2011
$25,000.00
13
4/1/2011
$25,000.00
14
5/1/2011
$25,000.00
15
6/1/2011
$25,000.00
16
7/1/2011
$25,000.00
17
8/1/2011
$25,000.00
18
9/1/2011
$25,000.00
19
10/1/2011
$25,000.00
20
11/1/2011
$25,000.00
21
12/1/2011
$25,000.00
22
1/1/2011
$25,000.00
23
2/1/2012
$25,000.00
24
3/11/2012
$25,000.00
25
4/1/2012
$25,000.00
26
5/1/2012
$25,000.00
27
6/1/2012
$25,000.00
28
7/1/2012
$25,000.00
29
8/1/2012
$25,000.00
30
9/1/2012
$25,000.00
31
10/1/2012
$25,000.00
32
11/1/2012
$25,000.00
33
12/1/2012
$25,000.00
34
1/1/2012
$25,000.00
35
2/1/2013
$25,000.00
36
3/1/2013
$625,000.00

 
 
 

--------------------------------------------------------------------------------